NUMBER 13-18-00246-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JORGE ALBERTO CLEMENTE
GUAJARDO,                                                                    Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

      This cause is currently before the Court on appellant's motion for extension of time

to file the brief. Appellant’s brief was originally due on November 5, 2018, and this Court

has previously granted appellant six extensions for the filing of appellant’s brief in this

cause, including three extensions which were granted for appellant’s current counsel.
Appellant’s counsel was appointed to represent appellant in June 2019.

       The Court most recently ordered the brief to be filed on or before January 27, 2020,

and notified counsel that the Court looks with disfavor on the delay caused by counsel’s

failure to timely file a brief in this matter. Appellant has now filed his fourth motion, with

present counsel, requesting additional time to file the appellate brief in this cause.

       The Court, having fully examined and considered appellant's motion for extension

of time to file the brief and the extensions previously granted in this cause, is of the opinion

that, in the interest of justice, appellant's seventh motion for extension of time to file the

brief should be granted with order. The Court, however, looks with disfavor upon the delay

caused by counsel's failure to have filed a brief in this matter.

       Appellant's motion for extension of time to file the brief is GRANTED, and the

Honorable Rolando Garza, counsel for appellant, is ORDERED to file the appellate brief

with this Court on or before March 2, 2020. NO FURTHER EXTENSIONS WILL BE

GRANTED IN THIS MATTER absent exigent circumstances. If counsel fails to file the

brief within the specified period of time, the Court will act appropriately to ensure that

appellant's rights are protected. TEX. R. APP. P. 38.8(b)(4).

                                                                         PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of February, 2020.




                                               2